Citation Nr: 1416964	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability and, if so, whether service connection is warranted.

2.  Entitlement to an increased rating for bilateral pes planus, rated as 30 percent disabling prior to December 19, 2012, and as 50 percent disabling thereafter.

3.  Entitlement to an increased rating for anxiety, dysthymia, and depression, (an acquired psychiatric disorder) rated as 30 percent disabling prior to December 4, 2012, and as 50 percent disabling thereafter.

4.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a low back disability, denied increased ratings for the right and left knee disability, pes planus, and the acquired psychiatric disorder, and denied a TDIU.  In January 2013, the RO increased the rating for pes planus from 30 to 50 percent disabling, effective December 19, 2012, and increased the rating for an acquired psychiatric disorder from 30 to 50 percent disabling, effective December 4, 2013.  In March 2013, the Veteran testified before the Board at a hearing held at the RO.


The issues of entitlement to service connection for a low back disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his March 2013 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to an increased rating for pes planus be withdrawn.

2.  The claim for service connection for a low back disability was previously denied in a November 2002 Board decision.  The RO declined to reopen the claim in a January 2007 rating decision.  The appellant did not timely appeal those decisions they are therefore final.

3.  Evidence added to the record since the most recent January 2007 final denial is not cumulative and redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.

4.  Throughout the appeal period, the Veteran's right knee disability has been manifested by flexion limited at most to 90 degrees and normal extension, with joint line tenderness and arthritis.  There was no evidence of subluxation, instability, ankylosis, dislocated cartilage or impairment of the tibia or fibula.

5.  Throughout the appeal period, the Veteran's left knee disability has been manifested by flexion limited at most to 95 degrees and normal extension, with joint line tenderness and arthritis.  There was no evidence of subluxation, instability, ankylosis, dislocated cartilage or impairment of the tibia or fibula.

6.  Throughout the entire appeal period, the Veteran's acquired psychiatric disorder was manifested by (but no more than) occupational and social impairment with reduced reliability and productivity due to depressed mood, anxiety, flattened affect, impairment of memory, and difficulty in established and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for pes planus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The November 2002 Board decision and January 2007 rating decision that denied the claim for service connection for a low back disability are final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100, 20.1103 (2013). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5010, 5260 (2013).

5.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5010, 5260 (2013).

6.  Prior to December 4, 2012, the criteria for an increased 50 percent rating for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

7.  Since December 4, 2012, the criteria for a rating in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the duties to notify and assist.  Specifically, August 2009 and January 2010 letters, sent prior to the initial March 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and VBMS claims file.  Additionally, he was afforded VA examinations in 2009 and 2012 in order to adjudicate his increased rating claims.  At his 2013 hearing, the Veteran did not state that his knee or psychiatric disability had worsened since the 2012 VA examinations, which had been conducted just three months prior to his hearing.  Nor has the Veteran stated since then that these disabilities have worsened to indicate a need for a new VA examination.  In this regard, the Board finds that the VA examinations of record included sufficient findings and information to decide the Veteran's claims under the rating criteria.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the increased rating claims.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c)(2013). 

In January 2013, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an increased rating for pes planus, as identified in the November 2012 statement of the case.  
At his March 2013 hearing, the Veteran, through his representative, stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's oral statement, transcribed at the hearing, indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for pes planus, there remains no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to an increased rating for pes planus is dismissed.

New & Material Evidence

The Veteran contends that while in service, he injured his low back due to the stress and strain of the physical requirements of service, such as completing field exercises, jumping off vehicles, marching, lifting, and running.  Alternatively, he contends that his low back disability was caused or aggravated by his service-connected pes planus.

The RO denied the Veteran's claim in June 2000, finding that although the service records showed treatment for low back pain, there was no current diagnosis of a low back disability other than mechanical back pain.  The Board came to the same conclusion in a November 2002 decision, denying the claim.  In January 2007, the RO declined to reopen the previously denied claim for a low back disability, stating that there was no evidence of a diagnosis of a current back disability.  The Veteran filed a notice of disagreement to that decision in October 2007, and a statement of the case was issued in October 2008.  However, his April 2009 Form 9 was untimely, and he was notified of such in an April 2009 letter and did not appeal that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2013).  In this case, the previous decision became final because the Veteran did not timely file a formal appeal.  Thus, the November 2002 Board decision and January 2007 rating decision are final.

Although in the March 2010 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for a low back disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366  (Fed. Cir. 2001). 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in November 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

After a review of all the evidence, the Board finds that the evidence received since the last final decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Specifically, the Veteran now contends that his low back disability was caused or aggravated by his service-connected pes planus, a contention that he had not previously raised.  He stated at his March 2013 hearing that his foot pain and gait affected his low back.  Moreover, there is now a diagnosis of a low back disability, when there was none previously.  Thus, because these contentions and evidence of a disability were not previously considered by agency decision makers, they are new.  They are material because, if his service-connected pes planus is found to aggravate his back disability, the claim would prevail.  Thus, the contentions and evidence relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is allowed. 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right and Left Knee Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1. 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have each been rated under Diagnostic Code 5260.  DC 5620 pertains to limitation of flexion of the leg.  DCs 5003 and 5010, which pertain to arthritis, DC 5261, which pertain to limitation of extension of the leg, and DC 5257, which pertains to subluxation and instability, are also potentially applicable in this instance.  38 C.F.R. § 4.71a , DCs 5003, 5010, 5260, 5261, 5257. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, VA treatment records reflect that in December 2009, the Veteran was fitted with an unhinged knee brace for each knee.  His knees hurt mainly when walking upstairs, and the pain was relieved when lying down.  His knees were treated conservatively using etodolac.

On October 2009 VA examination, the Veteran reported moderate knee pain.  He reported weakness and swelling of both knees, but no stiffness.  He reported instability in both knees.  There was no clicking.  He reported fatigue and lack of endurance.  Naproxen helped his knee pain.  He had knee flares sometimes and rest would help.  Physical examination of the right knee showed tenderness posteriorly.  There was no crepitance, laxity, deformity, or swelling.  Range of motion showed extension to 0 degrees, with fatiguing, but no pain, and flexion to 125 actively with fatiguing, but no pain.  Physical examination of the left knee showed tenderness medially and laterally.  There was no crepitance, laxity, deformity, or swelling.  Range of motion showed extension to 0 degrees with fatiguing, but no pain, and flexion to 130 degrees, with fatiguing, but no pain.  There was no decrease in the range of motion due to repetitive testing.  X-rays of the knees showed slight degenerative joint disease.

On December 2012 VA examination, range of motion testing showed right knee flexion to 90 degrees, with pain, and right knee extension to 0 degrees, with no evidence of pain.  Left knee flexion was to 95 degrees, with pain, and extension was to 0 degrees, without indication of pain.  There was no change on repetitive testing or indication of additional limitation of motion on repetitive testing.   There was function loss on repetitive testing to include less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness to palpation at the joint line.  Muscle strength was normal.  Stability testing was normal.  The diagnosis was degenerative joint disease, bilateral knees.  This condition had become progressively more painful over the years, especially when walking on uneven terrain or climbing up stairs.  His knee disabilities were concluded to negatively affect his employment with regard to physically demanding work that involved prolonged sitting and standing, however, sedentary employment was not precluded. 

At his March 2013 hearing before the Board, the Veteran stated that his right and left knee disabilities resulted in swelling and inflammation of the knee joints, as well as giving way and instability.  He could not bend or put weight on his knees.  Walking up stairs caused fatiguing of the knees.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).  Range of motion testing on October 2009 VA examination revealed flexion limited to no more than 125 of the right side and 130 degrees on the left side, with extension to 0 degrees, or full.  A December 2012 VA examination revealed flexion limited to 90 degrees on the right side and to 95 degrees on the left side, with extension limited to 0 degrees.  Extension limited to 0 degrees and flexion limited to no less than 90 degrees does not warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal. 

The Board has determined that the Veteran is not entitled to a rating greater than 10 percent for either the right or left knees under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a compensable rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, a higher or separate rating under DC 5257 is not warranted.  Although the Veteran has complained subjectively of his knees giving way, physical examination has consistently demonstrated intact ligaments without evidence of instability and no signs of subluxation.  Thus, despite the Veteran's report, absent any medical evidence to demonstrate even mild instability or subluxation, the Board finds that a separate rating or a higher rating for instability is not warranted.

DC 5003 to DC 5010 also do not offer a higher rating in this case. To that extent, the Veteran is already in receipt of 10 percent ratings for the right and left knees under a code predicated upon limitation of motion (5260).  Therefore, he cannot receive a separate rating under DC 5003 or 5010, as such would also result in pyramiding. 

The Veteran contends that his right and left knee disabilities flare up when completing certain activities, swell, and cause pain, and that climbing stairs fatigues his knees.  However, even when the Veteran does experience flare-ups of his right and left knee disabilities, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the right or left knee would be so restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted at any time during the appeal period.  The evidence of record has demonstrated flexion and extension limited to at most 0-90, even with repetitive movement.  Significantly, the Veteran has not reported more severe limitation of motion as to warrant higher ratings under the rating criteria.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right or left knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Acquired Psychiatric Disorder

The RO rated the Veteran's acquired psychiatric disorder as 30 percent disabling under Diagnostic Code 9433-9434, prior to December 4, 2012, and as 50 percent disabling thereafter.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Those diagnostic codes pertain to major depressive disorder and dysthymic disorder which are rated under the same criteria.

The Veteran's psychiatric disorder is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

In order to obtain the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434. 

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).

GAF scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, or school, or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).

Turning to the evidence of record, VA treatment records reflect that in June 2009, a nurse practitioner drafted a letter stating that the Veteran perceived that he was depression and his migraines affected his memory and concentration which interfered with his routine activities of daily living.  The note was to excuse him from a late payment for his license plate tags.  The Veteran had reported that he would forget simple things such as this task.  In August 2009, he reported being a worrier.  His sleep was good and his depression was better than it had used to be.  He felt his depression was seasonal, worse in the winter.  He had started to exercise.  A GAF score of 54 was assigned. 

An October 2009 consultation reflects that the Veteran suffered from daily depression and anxiety.  He was unable to work or to have the relationships he desired.  He denied any trouble with sleep or appetite or thoughts of hurting himself or others.  He had trouble with energy and concentration.  He was always worried about his car and his finances.  When he would start a task it would take him a long time complete it, if at all.  He denied any repetitive thoughts or behaviors.  He had clear and monotone speech at a low volume.  Thoughts were linear and logical.  He was alert and oriented times three with partial judgment and insight.  The diagnosis was dysthymia, depressive disorder not otherwise specified, and cannabis use.  A GAF of 45 was assigned.  Another October 2009 consultation reflects that he had trouble with concentration and ruminations.  He denied problems with appetite, feelings of hopelessness or worthlessness, adamantly denied suicidal or homicidal ideations, or crying spells.  He denied having paranoia or hallucinations.  He was adequately groomed and dressed.  He was oriented and his concentration was intact.  His speech was normal.  He stated that he kept thinking all the time, but was having a good time.  His affect was euthymic.  There was no psychomotor agitation.  His thought process was linear and logical.  A GAF score of 50-55 was assigned.  In December 2009, the Veteran stated that his mood had been good but that he was anxious all the time.  He had fair concentration and energy.  He denied any other symptomatology.  He was cooperative and pleasant, oriented, with normal speech.  A GAF score of 55 was assigned.

On September 2009 VA examination, the Veteran reported that he had tried some psychiatric medications that had not been helpful.  He reported that he had difficulty thinking and getting things done.  He quit his job in 2008 because it was difficult to get tasks done and made him feel tired.  A review of a neuropsychological test conducted in April 2009 showed no scores in the impaired range.  The testing showed that the Veteran's perception of problems with attention and concentration were not as severe on actual testing.  

With regard to his social history, he reported that he lived alone in the family home and had a good relationship with his family members.  They would hang out and visit together.  He played internet card games and watched movies.  He took care of his own errands.  He had a gym membership but had poor motivation.  He would be stressed when thinking about what exercises he wanted to complete.  

Mental status examination showed that his affect was mildly restricted and his mood was somewhat dysphoric.  There was no impairment of thought process or communication, nor were there delusions or hallucinations.  His behavior was appropriate.  He was oriented.  He reported trouble with memory, but psychiatric testing did not show a severe memory deficit.  There was no obsessive behavior.  Speech was within normal limits.  There were no panic attacks.  He worried about finances and car repairs, which were noted to be appropriate worries.  He did worry and ruminate about competing simple tasks.  He felt sad and irritable most of the time and adequate a third of the time.  His impulse control was adequate without any outbursts.  He would get a full night's sleep despite stating that he felt tired all the time.  He was a long-time marijuana user, which was known to cause many of the symptoms the Veteran was stating.  His depression symptoms did not seem severe enough to preclude gainful employment.  The diagnosis was major depressive disorder and marijuana abuse.  A GAF score of 55 was assigned.  

VA treatment records reflect that in July 2011, the Veteran was given a GAF score of 40 upon intake into a rehabilitative program.  However, his reported symptoms were the same as he reported on VA examination.  He had anxiety attacks, but did not meet the criteria for those attacks to be considered panic attacks.  He reported feeling paranoid about his safety when he was sleeping.  Mental status examination was normal, but for slow and thoughtful speech.  There was some mild paranoia.  There was a possibility of auditory hallucinations, described as thinking he was hearing something go wrong with his car engine, one of his worries.  His judgment was fair.  He was experiencing constant anxiety, but at the same time, stated that he was easy-going and could get along with anyone.   

On December 2012 VA examination, the Veteran reported having a lack of energy, poor focus, and poor concentration.  He reported that his depression had worsened in the past six months and that he was tearful and pessimistic.  He denied feelings of wanting to hurt himself or others, but at times felt a little paranoid.  His depressive symptoms were also related to chronic pain.

With regard to his social history, the Veteran reported that he was not married and had no friends in the area.  He was socially isolated as social situations made him anxious.  He had initiated steps to begin group therapy.

With regard to his occupational therapy, he had not worked in three years.  

Mental status examinations showed a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less, impairment of short and long-term memory, flattened affect, disturbance of motivation or mood, difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances, including work, and an inability to establish and maintain effective relationships.  There was also indication that he would lose time in that he would work on a simple task for three hours and then be surprised three hours had passed.  The diagnosis was dysthymia, anxiety disorder not otherwise specified, and major depressive disorder, recurring, severe.  A GAF score of 50 was assigned.  The examiner found that the Veteran's psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.  The examiner found that the Veteran's anxiety was primary in that he would avoid situations that triggered his anxiety, but then would experience depression due to the limitations of his anxiety.  His psychiatric disorders could cause occupational and social impairment.  The examiner concluded that the Veteran was severely depressed and had recently sought treatment.  However, he was capable of recovery with psychotherapy and pharmacotherapy, after which time he would be able to secure and maintain gainful employment.  At present, his psychiatric condition had not been treated and had prevented his success at vocational rehabilitation, where he stated that he would become so anxious that he would flee.  

Two other VA treatment records in December 2012 show similar symptoms as described on VA examination.  Though, these records show his statement that he had extended family that lived nearby and felt that he could call them for support.  Also, mental status examination showed that he was somewhat lethargic and disinterested in the interview.  His mood was described to be down and his affect was dysphoric.  A GAF of 50 was assigned.

At his March 2013 hearing before the Board, the Veteran stated that he suffered from anxiety and had no social lift due to his psychiatric disorder.

In this case, the Board finds that a 50 percent rating is warranted throughout the appeal period, including prior to December 4, 2012.  For one, the Veteran's GAF score has remained virtually the same since 2009, mostly staying within the range of moderate symptoms, 50 to 55.  The Veteran has also consistently demonstrated occupational and social impairment with reduced reliability and productivity, impairment of short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, many of the symptoms described in the 50 percent rating.  For instance, he stopped working as a part-time loan officer in 2008 due to an inability to maintain concentration, motivation, and mood.  He has also described problems with his short-term memory for many years, such as the inability to complete a simple task and losing time in the process.  Thus, the evidence supports a finding that his psychiatric disorder has been moderate in degree throughout the appeal period, without any marked change prior to or after 2012.  Accordingly, the Board finds that one continuous 50 percent rating more accurately reflects the level of his psychiatric disability, including prior to December 4, 2012.

However, a higher 70 percent rating is not warranted at any time during the appeal period.  For, at no time has the evidence demonstrated that he suffers from the symptoms listed in the criteria for that rating.  Rather, he has affirmatively denied experiencing suicidal ideation, he has never been shown to have obsessional rituals which interfere with routine activities, his speech has never been described as intermittently illogical, obscure, or irrelevant, and he has denied experiencing near- continuous panic or depression affecting the ability to function independently, appropriately or effectively.  Rather he lives alone and is able to take care of his needs of daily living.  He has not been described as having impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  While he has been shown to have difficulty in adapting to stressful circumstances, such as employment and/or completing vocational rehabilitation, such is accounted for in the 50 percent rating.  Furthermore, the evidence does not demonstrate an inability to establish and maintain effective relationships, but just difficulty in doing so, as he has repeatedly reported that he has relationships with his extended family and felt comfortable seeking their help and completing activities with them.  Therefore, the Board finds that his symptoms do not meet those contemplated in the next higher, 70 percent rating, and there are no other symptoms that would suggest that a higher rating would be warranted.  Significantly, mental status examination has shown that he is able to converse appropriately, has been oriented in all spheres, has normal thought content and process, and otherwise related in an appropriate manner.  He lives independently and attends to his daily life.  While he was given a rather low GAF score of 40 in 2011, the Board finds that score to be less persuasive, as it is not consistent with the corresponding psychological assessment, which was very similar to the others obtained prior to and afterwards, and is also much lower than those provided on VA examination and by his treating mental health providers, which are more persuasive to the Board.  Accordingly, the Board does not find that a higher 70 percent rating would be warranted.
III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the schedular criteria reasonably describe the claimant's disability level and symptomatology.  If so, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left knee disabilities and acquired psychiatric disorder with the established criteria found in the rating schedule and finds the schedular criteria are adequate.  As discussed above, there are higher ratings available under the diagnostic codes for knee disabilities and acquired psychiatric disorders, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's right or left knee disability is not warranted, as detailed above.  Nor is a higher 70 percent rating for the Veteran's acquired psychiatric disorder warranted.  Because the preponderance of the evidence is against the claim, the claim must be denied.  However, a higher 50 percent rating for the Veteran's acquired psychiatric disorder prior to December 4, 2012, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to an increased rating for pes planus is dismissed.

As new and material evidence sufficient to reopen a claim for service connection for a low back disability has been received, the Veteran's previously-denied claim is reopened.

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.

For the period prior to December 4, 2012, an increased 50 percent rating for an acquired psychiatric disorder is granted.

Since December 4, 2012, a rating in excess of 50 percent for an acquired psychiatric disorder is denied.


REMAND

Additional development is necessary prior to adjudication of the claim for service connection for a low back disability and for a TDIU.

The Veteran contended at his March 2013 hearing that his low back disability was caused or aggravated by his pes planus.  While there exists in the file a December 2010 VA opinion that the Veteran's low back disability was less likely than not related to his service, an opinion has not yet been offered as to theory of secondary service connection.  Thus, a VA opinion as to that theory of entitlement should be obtained.

The Board finds that the claim for a TDIU is intertwined with the claim for service connection for a low back disability, as further opinion is necessary with regard to both claims.  Moreover, on remand, the Veteran's vocational rehabilitation folder should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the Veteran's vocational rehabilitation folder.  If those records are unavailable, inform the Veteran.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current low back disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that any current low back disability was caused or aggravated (beyond the normal progression of the disease) by the Veteran's service-connected pes planus.  Complete detailed rationale should be provided for all provided opinions and conclusions.

The examiner is also requested to provide an opinion as to whether the Veteran's low back disability prevents him from obtaining and maintain gainful employment.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a low back disability and for a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


